Citation Nr: 0105702	
Decision Date: 02/27/01    Archive Date: 03/02/01

DOCKET NO.  99-17 895A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Newark, New Jersey


THE ISSUE

Entitlement to service connection for sickle cell trait with 
osteoarthritis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. L. Wasser, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1976 to June 
1988.

This case comes to the Board of Veterans' Appeals (Board) 
from a May 1998 RO decision which, in pertinent part, denied 
service connection for sickle cell trait with osteoarthritis; 
the veteran perfected an appeal as to this issue.  A Board 
hearing was requested and scheduled, but the veteran failed 
to report for such hearing.

In the May 1998 decision, the RO also determined that new and 
material evidence had not been presented to reopen a claim 
for service connection for a right arm disability, denied 
service connection for disabilities of the back, hip, and 
joints, and denied an increase in a 10 percent rating for 
service-connected pes planus.  The veteran was notified of 
this decision in May 1998.  In July 1998, the veteran filed a 
timely notice of disagreement as to these issues.  In April 
1999, a statement of the case was promulgated which addressed 
all of the issues except the appeal for an increased rating 
for pes planus.  As the veteran did not submit a timely 
substantive appeal as to the following issues:  whether new 
and material evidence has been presented to reopen a claim 
for service connection for a right arm disability, and 
entitlement to service connection for disabilities of the 
back, hip, and joints, these issues are not in appellate 
status and will not be addressed by the Board.  38 U.S.C.A. 
§ 7105 (West 1991); 38 C.F.R. §§ 19.32, 20.202, 20.302 
(2000).

With respect to the issue of entitlement to an increased 
rating for pes planus, the Board finds that the RO must issue 
a statement of the case, and provide the veteran and his 
representative with an opportunity to respond.  38 U.S.C.A. 
§ 7105 (West 1991); 38 C.F.R. § 19.26, 19.29, 19.30 (2000).

Finally, the Board notes that by a statement dated in July 
2000, the veteran's representative appears to be attempting 
to appeal the effective date assigned in a June 1996 RO 
decision which granted an increased 10 percent rating for 
hypertension.  In this regard, the Board notes that the 
veteran was notified of this decision in June 1996, and he 
did not file a timely appeal.  Hence, the issue is not in 
appellate status and will not be addressed by the Board.  
38 U.S.C.A. § 7105 (West 1991).  In the July 2000 statement, 
the veteran's representative also appears to be submitting a 
claim for a temporary total rating for convalescence based on 
left shoulder surgery in November 1991.  The Board notes that 
such benefit has previously been granted; in a January 1995 
decision, the RO granted entitlement to a temporary total 
rating for convalescence based on left shoulder surgery 
performed in November 1991.


REMAND

On November 9, 2000, the President approved the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096, (the Act) which made several amendments to the law 
governing VA claims.  Among other things, this law eliminates 
the concept of a well-grounded claim and redefines the 
obligations of VA with respect to its duty-to-assist 
obligation.  It revised section 5103 to impose on VA, upon 
receipt of a complete or substantially complete application, 
a duty to notify the claimant of any information, and any 
medical or lay evidence, not already submitted that is 
necessary to substantiate the claim.  Id. § 3(a) (to be 
codified as amended at 38 U.S.C. § 5103).  The Act also 
provides that VA shall make reasonable efforts to assist a 
claimant in obtaining evidence necessary to substantiate his 
claim, and provide a medical examination when such an 
examination is necessary to make a decision on the claim.  
Id. § 3(a) (to be codified as amended at 38 U.S.C. § 5103A).  
In light of these changes, the Board finds that a remand is 
required in this case to comply with the duty to assist. 

Initially, the Board notes that sickle cell anemia is a 
disease of familial origin.  VAOPGCPREC 82-90.  Service 
connection may be granted for diseases of congenital, 
developmental or familial origin (such as sickle cell trait) 
if the evidence as a whole establishes that the familial 
condition in question was incurred or aggravated during 
service.  Id.

A review of the medical records reflects that the veteran has 
been diagnosed with sickle cell trait.  The Board finds that 
a VA examination is in order to determine the diagnosis, 
etiology and date of onset of any current disability related 
to sickle cell trait or osteoarthritis.  Id. § 3(a) (to be 
codified as amended at 38 U.S.C. § 5103A).  The examiner 
should be asked to review the claims file.  The veteran is 
advised that he may submit the following:  medical evidence 
regarding his claimed in-service incurrence or aggravation of 
sickle cell trait, sufficient identification of existing 
medical records to enable the RO to obtain such records, or 
any lay or medical statements regarding the incurrence or 
aggravation of such disability.  Id. § 3 (a) (to be codified 
as amended at 38 U.S.C. § 5103).

Moreover, the veteran's representative asserts that the 
veteran's service medical records are incomplete.  The Board 
finds that the RO should make another attempt to obtain any 
additional service medical records.

Accordingly, the case is REMANDED to the RO for the following 
action.

1.  The RO should contact the National 
Personnel Records Center and obtain all 
additional service medical records from 
the veteran's active duty service.

2.  The RO must review the claims file 
and ensure that all actions required by 
the Act are completed.  In particular, 
the RO should ensure that the new 
notification requirements and development 
procedures contained in sections 3 and 4 
of the Act (to be codified as amended at 
38 U.S.C. §§ 5102, 5103, 5103A, and 5107) 
are fully complied with and satisfied.  
For further guidance on the processing of 
this case in light of the changes in the 
law, the RO should refer to VBA Fast 
Letters, as well as any pertinent formal 
or informal guidance that is subsequently 
provided by the Department, including, 
among others things, final regulations 
and General Counsel precedent opinions.  
Any binding and pertinent court decisions 
that are subsequently issued also should 
be considered.  

3.  The RO should instruct the veteran to 
prepare a detailed list (names, 
addresses, dates) of all VA and non-VA 
medical providers who have examined or 
treated him for sickle cell trait, any 
directly attributable pathological 
findings referable thereto or 
osteoarthritis since separation from 
service.  The RO should directly contact 
all identified medical providers and 
obtain copies of all relevant medical 
records that are not already on file.  

The veteran should also be asked to 
submit any additional relevant medical 
records he may have in his possession, 
and to submit pertinent lay statements.  
The RO must inform the veteran what 
evidence is needed to substantiate his 
claim, what evidence the VA will obtain 
and what evidence he has to submit.  In 
particular, the veteran is advised to 
submit to the RO, the names and addresses 
of any medical advisors who diagnosed him 
with osteoarthritis or pathological 
findings directly attributable to this 
disability and those medical providers 
who attributed any existing 
osteoarthritis or existing pathological 
findings to sickle cell trait.  All leads 
should be followed up.  In addition, the 
veteran is encouraged to obtain such 
evidence himself and submit it to the VA.

4.  After the above records have been 
obtained and associated with the claims 
folder, the RO should have the veteran 
undergo a VA hematology examination to 
determine the correct diagnosis(es), date 
of onset and etiology of any current 
disorder related to sickle cell trait, 
including osteoarthritis.  If specialist 
examinations are needed, they should be 
ordered.

The claims folder must be made available 
to and reviewed by the doctor in 
conjunction with the examination, and the 
examination report should indicate that 
such has been done.  The italicized 
standard of proof below should be 
utilized in formulating a response, and 
the reasons and bases for any opinion 
should be discussed, to include, if 
feasible, citation to medical authority.

The examiner should determine as follows:

a.  Whether it is indisputable that the 
veteran had sickle cell trait prior to 
his entrance into military service?

b.  If so, is it at least as likely as 
not (50/50) that there was an increase in 
severity during service of this 
condition?  If so, is it indisputable 
that any increase was due to the natural 
progress of the condition?

c.   If sickle cell trait clearly and 
unmistakable preexisted service, does the 
veteran currently have directly 
attributable pathological findings 
referable to this disability, to include 
osteoarthritis, and when did any such 
condition have its onset?  If 
osteoarthritis attributable to sickle 
cell trait is present, please specify the 
joints involved and the basis for the 
diagnosis of osteoarthritis.

d.  If sickle cell trait did not clearly 
and unmistakable preexist service, is it 
at least as likely as not that it had its 
onset in service?  If the answer is yes, 
is it at least as likely as not that the 
veteran currently has directly 
attributable pathological findings 
referable to this disability, to include 
osteoarthritis?  If osteoarthritis, 
attributable to sickle cell trait is 
present, please specify the joints 
involved and the basis for the diagnosis 
of osteoarthritis.    

5.  After ensuring that the above actions 
have been completed, to include 
compliance with the Veterans Claims 
Assistance Act of 2000, the RO should 
review the claim for service connection 
for sickle cell trait with 
osteoarthritis.  If the claim is denied, 
the veteran and his representative should 
be issued an SSOC, and given an 
opportunity to respond, before the case 
is returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, 

directs the ROs to provide expeditious handling of all cases 
that have been remanded by the Board and the Court.  See M21-
1, Part IV, paras. 8.44-8.45 and 38.02-38.03.




		
	Iris S. Sherman
	Member, Board of Veterans' Appeals  

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


